Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 06/23/2021 in which claims 1-12 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/23/2021.

Drawings

The Examiner contends that the drawings submitted on 06/23/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 10,798,384. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,798,384, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of U.S. Patent Number 11,076,155. This is a statutory double patenting rejection.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Karczewicz et al. (US 2013/0272377) discloses a method for decoding a reference index syntax element in a video decoding process that includes decoding at least one bin of a reference index value with a context coding mode of a context-adaptive binary arithmetic coding (CABAC) process. The method also includes decoding, when the reference index value comprises more bins than the at least one bin coded with the context coded mode, at least another bin of the reference index value with a bypass coding mode of the CABAC process, and binarizing the reference index value (abstract).

Bossen (US 2013/0028334) discloses adaptive binarization in which a binarizer outputs binary symbol in length, which is variable adaptively to the probability of the source. When the probability is low, it is desirable to decrease the length of the binary symbols to improve the efficiency of arithmetic coding and reduce the complexity of coding calculation. On the other hand, when the probability is high, it is desirable to increase the length of the binary symbols to improve the overall process speed of a decoder. 

Gao et al. (US 2013/0114693) discloses a video codec comprising a processor configured to compute a difference between an original pixel and a prediction pixel to generate a prediction residual, and binarize an absolute value of the prediction residual and a video encoder comprising a processor configured to set a number of syntax elements to indicate lossless encoding of some or all coding units (CU) in a video frame, a transmitter configured to transmit a bit stream comprising the syntax elements (abstract).

Chuang et al. (US 2014/0192861) discloses a method and apparatus of context-based adaptive binary arithmetic encoding/decoding for syntax elements of one or more blocks are disclosed. According to one embodiment of the present invention, the binarization results of the x and y positions of the last significant coefficient of a transform unit are reordered by collecting the bypass bins together. According to another embodiment of the present invention, binarization results of syntax elements from two or more of four Intra N.times.N prediction units, including prev_intra_luma_pred_flag, rem_intra_luma_pred_mode, and mpm_idx are reordered by collecting the bypass bins together. In yet another embodiment according to the present invention, the binarization results of other syntax elements are also reordered by collecting bypass bins together. Furthermore, the above reordering of binarization results may be used for binarization results corresponding to a block and its neighboring blocks (abstract).

George et al. (US 2014/0140400) discloses a decoder for decoding a data stream into which media data is coded has a mode switch configured to activate a low-complexity mode or a high-efficiency mode depending on the data stream, an entropy decoding engine configured to retrieve each symbol of a 

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1 and 10, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

More specifically, Examiner has interpreted the claimed features of the independent claims based on FIGs. 8-11 of applicant’s drawings and [0079]-[0097] of applicant’s specification.

Claims 1-12 would be allowable if the above nonstatutory double patenting rejections and 101 statutory double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482